Hill, J.
This case was referred to an auditor, who filed his report making rulings hoth on questions of law and of fact. Exceptions of law and fact were filed to the auditor’s report, which were overruled, and the auditor’s report was sustained and made the judgment of the court; to which ruling and judgment the plaintiffs excepted. Some of the assignments of error in the main bill of exceptions are incomplete. In so far as others are sufficient to raise questions for decision by this court, held, upon a careful review of the evidence and consideration of the law, that the findings of the auditor are all supported, and that such assignments do not show cause for reversal. The cross-bill of exceptions assigns error on the overruling of demurrers by the defendants. As the judgment on the main bill of exceptions is affirmed, the cross-bill is dismissed.

Judgment affirmed on the main hill of exceptions, dross-bill dismissed.


All the Justices concur.